DETAILED ACTION
Claims 1-11 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under JP 2019-049877 filed on 3/18/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al, JP 2018162117A (Noda).

Regarding Claim 1, Noda discloses an elevator passenger detection system, comprising: 
an image capturing unit capturing an image of a predetermined range including a vicinity of a doorway at which a door is opened or closed, from an inside of a car (Noda p.7, [0011] – A camera 12 is installed above the entrance of the car 11. Specifically, the lens portion of the camera 12 is installed in the curtain plate 11a covering the upper part of the entrance / exit of the car 11); 
a detection area setting unit setting a detection area on a front return panel provided on at least one of both sides of the doorway, on the captured image obtained by the image capturing unit (Noda p.11, [0033] – The detection area setting unit 22a sets a detection area in an image captured by the camera 12. Thereafter, the motion detection unit 22b, the position estimation unit 22c, and the boarding intention estimation unit 22d perform boarding detection 2 using the detection area E; [0012] – The lens portion of the camera 12 is installed in the curtain plate 11a covering the upper part of the entrance / exit of the car 11); and 
a detection processing unit detecting presence of a passenger or an object, based on the image in the detection area set by the detection area setting unit (Noda [0015] – The image processing apparatus 20 includes a storage unit 21 and a user detection unit 22. The storage unit 21 has a buffer area for sequentially storing an image captured by the camera 12 and temporarily holding data necessary for processing by the user detection unit 22. A user detection part 22 detects the presence/absence of a user who is willing to ride by paying attention to the movement of a person or an object closest to a car door 13 among a plurality of consecutive images which are continuous in time series photographed by a camera 12).

Regarding Claim 2, Noda discloses the elevator passenger detection system of claim 1, wherein the detection area is set on an inner side surface of the front return panel, on the captured image (Noda p.7, [0012] – The photographing range at this time is vertical width L1 + vertical width L2 (vertical width L1 >> vertical width L2). The vertical width L1 is a shooting range on the landing 15 side, and is preferably about 3 m from the car door 13 toward the landing 15, for example. The vertical width L2 is an imaging range on the car side, and is preferably about 50 cm from the car door 13 toward the back of the car, for example. The vertical width L1 and the vertical width L2 are ranges in the depth direction. The imaging range in the width direction is at least larger than the lateral width of the car 11).

Regarding Claim 3, Noda discloses the elevator passenger detection system of claim 2, wherein the detection area is set to have a predetermined width, in a width direction of the inner side surface of the front return panel (Noda p.7, [0012] – The photographing range at this time is vertical width L1 + vertical width L2 (vertical width L1 >> vertical width L2). The vertical width L1 is a shooting range on the landing 15 side, and is preferably about 3 m from the car door 13 toward the landing 15, for example. The vertical width L2 is an imaging range on the car side, and is preferably about 50 cm from the car door 13 toward the back of the car, for example. The vertical width L1 and the vertical width L2 are ranges in the depth direction. The imaging range in the width direction is at least larger than the lateral width of the car 11).

Regarding Claim 5, Noda discloses the elevator passenger detection system of claim 1, the detection processing unit detects the presence of a passenger or an object, based on the image in the detection area during an operation of opening the door (Noda p.6, [0007] – A user detecting means for detecting presence / absence of a user by paying attention to a movement of a person or an object in the detection area using a plurality of continuous images in time series).
	
Regarding Claim 6, Noda discloses the elevator passenger detection system of claim 1, wherein the image capturing unit is installed at an upper part of the doorway of the car (Noda p.17, [0070] – camera 12 installed at the upper entrance of the entrance of the car 11).

Regarding Claim 7, Noda discloses the elevator passenger detection system of claim 1, wherein the detection processing unit compares images in the detection area on a time-series basis and detects presence of a passenger or an object, based on a difference of each of the images (Noda p.6, [0007] – A user detecting means for detecting presence / absence of a user by paying attention to a movement of a person or an object in the detection area using a plurality of continuous images in time series).

Regarding Claim 8, Noda discloses the elevator passenger detection system of claim 1, wherein the detection processing unit compares luminance of images in the detection area in block units, on a time-series basis, and detects presence of a passenger or an object, based on a block including motion (Noda p.18, [0074] – When there is a block having a luminance difference equal to or greater than a preset value, the motion detection unit 22b determines the block as a block with motion. Thereafter, similarly, the motion detection unit 22b repeatedly determines the presence or absence of motion while comparing the luminance value of each image captured by the camera 12 in block order in time series).

Regarding Claim 9, Noda discloses the elevator passenger detection system of claim 1, wherein the detection processing unit detects a boundary between the front return panel and the doorway of the car based on the image in the detection area, and detects presence of a passenger or an object, based on the boundary is interrupted or not.

Regarding Claim 10, Noda discloses the elevator passenger detection system of claim 1, further comprising: a door open/close controller controlling an operation of opening or closing the door, based on the detection result of the detection processing unit (Noda p.6, [0007] – Control means for controlling the opening and closing operation of the door based on the result).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noda, in view of Noda, in view of Noda et al, US 2017/0197807 A1 (Noda-2)

Regarding Claim 4, Noda discloses the elevator passenger detection system of claim 1, as outlined. 
However, Noda does not explicitly disclose the detection area setting unit calculates a position of the front return panel on the captured image, based on a design value of each of components of the car, and an installation angle and an angle of view of the image capturing unit, and sets the detection area on the front return panel of the calculated position.
Noda-2 teaches the detection area setting unit calculates a position of the front return panel on the captured image, based on a design value of each of components of the car, and an installation angle and an angle of view of the image capturing unit, and sets the detection area on the front return panel of the calculated position (Noda-2 [0087] – Note that when the camera 12 is to be installed in the car 11, depending on the state of the place where the camera is to be installed, the camera may have to be installed in an inclined position. In such a case, a coordinate system in the real space shown in FIG. 5 may be deviated from a coordinate system in the captured image, and the passenger's movement cannot be correctly detected; [0088] – Hence, when the camera 12 is installed in an inclined position, as shown in FIG. 15, it is assumed that movement detection is carried out after an inclination of each image is corrected with reference to the Y-axis in the real space in accordance with the installation angle (tilt angle) α of the camera 12. Further, alternatively, as shown in FIG. 16, movement detection may be carried out after correcting an inclination of the Y-axis in each of the image in accordance with the installation angle (tilt angle) a of the camera 12; [0089] – Furthermore, although the above embodiment has been described assuming a state where the car door 13 of the car 11 is opened in the hall 15, also when the car door 13 is closing, whether there is a passenger who intends to get into the car is detected by using the images captured by the camera 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Noda to include a detection area setting unit calculates a position of the front return panel on the captured image, based on a design value of each of components of the car, and an installation angle and an angle of view of the image capturing unit, and sets the detection area on the front return panel of the calculated position, as taught by Noda-2. One would be motivated as the positioning of the camera with respect to the car sets the FOV of what the system intends to capture within the car.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noda, in view of Noda, in view of Quaretti et al, US 2018/0339879 A1 (Quaretti).

Regarding Claim 11, Noda discloses the elevator passenger detection system of claim 1, as outlined. 
However, Noda does not explicitly disclose a notification unit attracting attention of a passenger in the car, based on the detection result of the detection processing unit.
Quaretti teaches a notification unit attracting attention of a passenger in the car, based on the detection result of the detection processing unit (Quaretti [0040] – The elevator doorway display system 300 of the currently described embodiment, and as shown in FIGS. 3A-3B, includes an imaging device 320. The imaging device 320 is arranged to capture image data (e.g., images and/or video) which can then be displayed on one or both of displays 314, 316 to aid passengers within the elevator car 303 and provide information about potentially obstructing persons and/or objects when exiting the elevator car 303. The image data obtained by the imaging device 320 can be direct-fed to the displays 314, 316 (e.g., live video image, live image capture) or may be processed as a detection means to enable display on the display(s) of a notification, icon, cartoon, etc. that provides information to a passenger that something (e.g., another passenger, object, etc.) is located within a detection zone 350).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Noda to include a notification unit attracting attention of a passenger in the car, based on the detection result of the detection processing unit, as taught by Quaretti. One would be motivated as the notification can alert a passenger of their surroundings captured by the camera.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483